Citation Nr: 0207251	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
dental disorder, to include the loss of a left mandibular 
molar.

(The claims of entitlement to service connection for 
bilateral tinnitus, and entitlement to service connection for 
a dental disorder, on the merits, will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for a dental disorder, on the basis that new and 
material evidence had not been submitted to reopen that 
claim.  Furthermore, in the same rating decision, the RO 
denied the veteran's claim of service connection for 
bilateral tinnitus.  The veteran filed a notice of 
disagreement in May 1998 and a statement of the case (SOC) 
was issued in October 1998.  The veteran submitted a 
substantive appeal in October 1998, and indicated that he did 
not desire a Board hearing.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral tinnitus, 
and entitlement to service connection for a dental disorder 
(on the merits) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  In August 1996, the RO denied the veteran's claim of 
entitlement to service connection for a dental disorder.  The 
veteran did not file a timely notice of disagreement.

2.  Evidence received since the August 1996 RO decision is 
neither cumulative nor redundant, and of such significance 
that it must be considered (with the other evidence of 
record) to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a dental disorder.


CONCLUSIONS OF LAW

1.  The August 1996 RO decision is the last final 
disallowance of the claim for entitlement to service 
connection for dental disorder of record.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

2.  New and material evidence has been presented to reopen 
the previously denied claim for entitlement to service 
connection for a dental disorder.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1995, the veteran sought VA medical treatment for a 
non-service-connected dental disorder, and subsequently filed 
a claim of service connection for the loss of teeth.  In a 
June 1995 statement, the veteran explained that his teeth 
were loosened when he suffered a concussion in service.  In 
August 1996, the RO denied eligibility for dental treatment 
as the evidence did not establish that the veteran's alleged 
dental disorder was incurred in or aggravated by service.  
The August 1996 RO decision was based largely on the 
veteran's service medical records.

In February 1998, the veteran raised, inter alia, the claim 
of entitlement to service connection for a dental disorder as 
a result of an in-service concussion.  The RO notified the 
veteran in March 1998 that he was required to submit new and 
material evidence demonstrating that his dental disorder was 
incurred or aggravated in service.  In his April 1998 
response, the veteran described being struck in the head and 
losing consciousness while in combat.  He explained that the 
impact loosened the teeth in his left, lower jaw and a fellow 
serviceman "had to pull them."  In a letter to his 
congressman received in May 1998, the veteran described 
having problems with his teeth ever since being wounded in 
Korea.  

Treatment records obtained from the Durham VA Medical Center 
(VAMC) spanned July 1981 to June 1999.  The VA treatment 
records indicate that, in April 1995, the veteran complained 
of a loose front tooth.  The diagnosis provided was increased 
mobility (of the teeth) secondary to advanced periodontitis 
and, upon the veteran's request, teeth numbered 24 and 28 
were extracted.  (Periodontitis is the inflammatory reaction 
of the tissues surrounding a tooth.  Dorland's Illustrated 
Medical Dictionary 1356 (29th ed. 2000)).  In August 1995 the 
veteran again complained of a loose tooth.  A diagnosis of 
tooth mobility secondary to bone loss was provided, and the 
offending tooth, number 26, was extracted. 

In May 2000, an RO hearing was held before a local hearing 
officer.  The veteran testified that, following a combat 
injury in August 1952, he received medical treatment in the 
field, at an aid station.  Upon inquiry concerning his dental 
disorder, the veteran testified that he lost a tooth in the 
fall of 1952.  The veteran explained that his tooth was not 
surgically extracted; his tooth war removed by a fellow 
serviceman.  The veteran pointed to the lost tooth, a second 
or third left mandibular molar.   

II.  Analysis

Although the RO found that new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection for a dental disorder, the Board must 
independently address the question.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  The Board must review all 
of the evidence submitted since the last final disallowance 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  "New and 
material" evidence is relevant evidence that has not been 
previously submitted, which is neither cumulative nor 
redundant and, by itself or in connection with other evidence 
of record, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
(While 38 C.F.R. § 3.156 has been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,632 (August 29, 2001)).

In determining whether newly proffered evidence is material, 
the credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  There may be an exception to 
the presumption of credibility when an evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board's review of evidence, for the purposes of reopening 
the claim of service connection for a dental disorder, 
includes all evidence presented subsequent to the August 1996 
RO decision that denied the claim.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  The 
veteran was properly notified of the August 1996 RO decision, 
and no correspondence was received from the veteran until 
February 1998.  As the veteran did not submit a timely 
appeal, the August 1996 RO decision is the last final 
disallowance of the claim of record.  Id.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disorder.  Since the RO's August 1996 denial, much 
evidence has been submitted and obtained, including, in 
relevant part, the veteran's statements and testimony that 
head trauma in service triggered the loosening of his left 
mandibular second or third molar.  He alleged that it was 
later extracted by a fellow serviceman.  In addition, VA 
treatment records show that teeth numbers 24, 28, and 26 were 
extracted post-service.  The underlying diagnoses were 
advanced periodontitis and bone loss.  

The veteran's statements detailing the events that led to his 
tooth loss in service are neither cumulative nor redundant as 
the veteran's prior statements regarding in-service dental 
trauma were not as specific.  Furthermore, assuming 
credibility for the limited purpose of ascertaining 
materiality, the aforementioned evidence may substantiate the 
veteran's service connection claim.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Such evidence is "material" 
and of such "significance that it must be considered (with 
the other evidence of record) to fairly decide the merits" 
of the veteran's claim of entitlement to service connection 
for a dental disorder.  38 C.F.R. § 3.156(a) (2001).  An 
ultimate credibility determination is made properly only 
after reopening.  See Hadsell v. Brown, 4 Vet. App. 208 
(1993).   


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a dental disorder has been 
submitted.  Accordingly, to this extent, the appeal is 
granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

